DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on 7/6/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. 
Therefore, the following issues must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The invention as claimed in claim 1 (see 112 2nd paragraph rejection below).
The hinge bolt having the handle and the outer shoulder both contacting the machine part on opposite sides (As seen in fig 10d, for example, the guide sleeve is not stopping against a side of the machine part, since there is an intermediate piece 1026 in between).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 now requires that the outer shoulder and the handle stop directly or indirectly against the machine part or indirectly. So, claim 1 can be interpreted as:
The outer shoulder and the handle directly;
The outer shoulder directly and the handle indirectly;
The outer shoulder indirectly and the handle directly; and
The outer shoulder and the handle indirectly.
At the instant, the current application fails to provide any support for having the interpretation mentioned above in point 4, where both, the outer shoulder and the handle stop indirectly against the machine part.

Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

Claim 1 now requires an intermediate ring (26). However, there is no support in the application for the interpretations claimed, that has:
The outer shoulder and the handle directly against the machine part, while having the intermediate ring;
The outer shoulder indirectly and the handle directly against the machine part, while having the intermediate ring; and
The outer shoulder and the handle indirectly against the machine part, while having the intermediate ring.

The claim also requires that one end of the intermediate ring contact the shoulder. As clearly shown in the figures, there is no support for that limitation, since the shoulder is always at the other side of the machine part.

Finally, the claim requires that the intermediate ring is not connected with the handle. As clearly shown in the figures, there is no support for that limitation, since the handle and the ring are always in contact.

Therefore, a very broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3499055 (EP 055) in view of GB 1201470 to McCarthy, US Pat No 8,950,991 to Trifilio et al (Trifilio), US Pat No 4,768,817 to Fann et al (Fann) and US Pat Application Publication No 201202512656 to Chiu.

Examination of claim 1 with limitation (i):

    PNG
    media_image1.png
    803
    714
    media_image1.png
    Greyscale

EP 055 discloses a locking bolt that comprises a guide sleeve (12) configured to be secured to a machine part (22); a spring (34); a locking pin (14) configured to be guided in the guide sleeve so as to be axially displaceable against a spring force of the spring; and a handle (16), having a head; and an intermediate ring.
The locking pin has a diameter that is smaller than the guide sleeve so that the locking pin with the spring can be inserted into the guide sleeve through the head of the guide sleeve.

First, EP 055 fails to disclose that the bolt is a “hinge bolt”. EP 055 discloses a locking bolt.

    PNG
    media_image2.png
    567
    455
    media_image2.png
    Greyscale

McCarthy teaches that it is well known in the art to provide a locking pin (30) axially guided in a guide sleeve (26) by a spring (34), wherein the device is used as a hinge for a mechanical part (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Walt used as a hinge, as taught by McCarthy, in order to releasable allow a member to pivot.
Applicant is reminded that a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  

Second, EP 055 discloses that the handle is pushed by the spring force in a direction toward the machine part. 
However, EP 055 fails to disclose that the handle will stop on a side of the machine part, opposite a side where the outer shoulder of the outer sleeve will stop, so as to clamp locking bolt to the machine part. EP 055 used a threaded connection.

    PNG
    media_image3.png
    298
    460
    media_image3.png
    Greyscale

Trifilio teaches that it is well known in the art to provide a guide sleeve (194) and a handle (190), wherein the guide sleeve comprises a head that constitute an outer shoulder (198) and that in combination with the handle, it will clamp the assembly to a part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the guide sleeve described by EP 055, with a shoulder, as taught by Trifilio, in order to secure the locking bolt with a clamping connection that will not require the use of threads.

EP 055 as modified by Trifilio teaches that the outer shoulder and the handle stop directly or indirectly against the machine part (in any of the combinations that the limitation can be interpreted). 

Examination of claim 1 with limitation (ii):
Additionally with the above, EP 055 fails to disclose that the guide sleeve is composed of two parts fastened together.

    PNG
    media_image4.png
    526
    606
    media_image4.png
    Greyscale

Fann teaches that it is well known in the art to provide a guide sleeve (10), configured to guide a locking pin (21), composed of two part fastened together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the guide sleeve described by EP 055, composed of two parts fastened together, as taught by Fann, in order to allow an easier installation of the inside components within the guide sleeve.

EP 055, as modified by McCarthy, Trifilio and Fann, also fails to disclose that when the device has the handle indirectly stopping against the machine part, the device further comprises an intermediate ring axially displaceable along the guide sleeve and having one end contacting the handle and an opposed end contacting the machine part. The combination teaches a handle and an intermediate ring as one piece member.  

    PNG
    media_image5.png
    471
    712
    media_image5.png
    Greyscale

Chiu teaches that it is well known in the art to provide a locking pin latch that has a handle (21) and an intermediate ring (3), both axially displaceable along a guide sleeve (1). The handle and the intermediate ring being separate elements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle and intermediate ring described by EP 055, as modified by McCarthy, Trifilio and Fann, as two separate elements, as taught by Chiu, in order to provide a handle/intermediate ring as separate elements in case one part break, then will be easier modification instead of the whole member.
Applicant is reminded that a one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art. 
Claims 3, 5, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3499055 (EP 055) in view of GB 1201470 to McCarthy, US Pat No 8,950,991 to Trifilio et al (Trifilio), US Pat No 4,768,817 to Fann et al (Fann), US Pat Application Publication No 201202512656 to Chiu and further in view of US Pat No 7,740,292 to Fattori et al (Fattori).
EP 055, as modified by McCarthy, Trifilio, Chiu and Fann, fails to disclose that the bolt comprises 1st and 2nd grooves on the locking pin and that the locking pin is retained to the handle by means of a retaining ring and snap springs or legs. EP 055 discloses a fastener to secure the locking pin to the handle. 

    PNG
    media_image6.png
    783
    722
    media_image6.png
    Greyscale

Fattori teaches that it is well known in the art to attach a locking pin (120) to another member (180) by means of the locking pin comprising 1st and 2nd grooves (128, 130) and the use of a retaining ring (150) and a snap spring (160) having legs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fasten the handle and locking pin described by EP 055, as modified by McCarthy, Trifilio, Chiu and Fann, with a ring/snap spring, as taught by Fattori, in order to snap fit the two members together without the use of tools.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3499055 (EP 055) in view of GB 1201470 to McCarthy, US Pat No 8,950,991 to Trifilio et al (Trifilio), US Pat No 4,768,817 to Fann et al (Fann), US Pat Application Publication No 201202512656 to Chiu and further in view of US Pat No 3,339,958 to Lint.
EP 055, as modified by McCarthy, Trifilio, Chiu and Fann, fails to disclose that the locking pin and the handle are fastened by a nut. EP 055 discloses the use of a screw.

    PNG
    media_image7.png
    370
    840
    media_image7.png
    Greyscale

Lint teaches that it is well known in the art to fasten a pin (11) to a handle (12) by means of a nut (13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fasten the handle and locking pin described by EP 055, as modified by McCarthy, Trifilio, Chiu and Fann, with a nut, as taught by Lint, in order to use the best available way to easily secure the two members together.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3499055 (EP 055) in view of GB 1201470 to McCarthy, US Pat No 8,950,991 to Trifilio et al (Trifilio), US Pat No 4,768,817 to Fann et al (Fann), US Pat Application Publication No 201202512656 to Chiu and further in view of US Pat No 1,660,515 to Maxon.
EP 055, as modified by McCarthy, Trifilio, Chiu and Fann, fails to disclose that head of the handle is not round.
Maxon teaches that it is well known in the art to provide a head of a handle (12) that is not rounded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the head of the handle described by EP 055, as modified by McCarthy, Trifilio, Chiu and Fann, as a non-rounded one, as taught by Maxon, in order to provide grip to the handle.




Response to Arguments
At the instant, the current amendment and arguments will not overcome the drawing objection, the 112 2nd paragraph rejection and the prior art rejection. 
Claim 1 is a real mess. Applicant is trying to claim all the different species, however, doing that presents some interpretations that makes no sense and have no basis in the application. Therefore, the issues are maintained.
Since no argument is persuasive and the examiner will not change his position, applicant can file an appeal brief as his next response to allow the Board of Appeals to decide. 
Prosecution has been closed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 16, 2022